               Case 5:19-cv-02029-LHK Document 4 Filed 04/15/19 Page 1 of 4


                                                                                        sealed BY ORDER
                                                                                          OF THE COURT
          1    MICHAEL J. MCCUE(SBN: 296425)
               Email: MMcCue@LRRC.com
          2    AARON D. JOHNSON (SBN: 261747)
               Email: ADJohnson@LRRC.com
          3    4300 Bohannon Drive, Suite 230
               Menio Park, California 94025
          4    (650) 391-1380 (Tel.)
               (650)391-1395(Fax)                                  /5 ^Uly
          5
               Attorneys for Plaintiff
          6    NNG, Kft.

          7
                                            UNITED STATES DISTRICT COURT
          8

          9                              NORTHERN DISTRICT OF CALIFORNIA

          10

 a
                NNG, Kft., a Hungarian corporation,
 n        11                                                    DECLARATION OF PETER
 S
      «
      O
                                         Plaintiff,             SZOWIBATHELYI IN SUPPORT OF
 W S      12                                                    PLAINTIFF'S EX PARTE
 a)   w
^ c                     vs.
                                                                APPLICATION FOR TEMPORARY
 O J      13                                                    RESTRAINING ORDER, FOR AN
 g O                                                            ORDER TO SHOW CAUSE
 g «•     14    Giles D. Shrimpton, an individual               REGARDING PRELIMINARY
f 2                                                             INJUNCTION, AND FOR A MOTION
          15                             Defendant.             FOR PRELIMINARY INJUNCTION
      S

          16
D^
o»
Oi        17
cr^
          18
wi
5|        19

_—I iX    20
                       1, P^ter S20MBATHELY!, being over 57 years of age and mentally competent,
          21
               state that 1 can testify to the following matters based upon my personal knowledge, as
          22
               follows:
          23
                       1.     I am the current interim Chief Executive Officer of Plaintiff NNG, Kft.
          24
                       2.     NNG is a world leader in development of navigation and Infotainment
          25
               software for automotive, wireless, and personal navigation systems. NNG software has
          26
                been shipped In more than 20 million devices globally. NNG has licensed its software to
          27
                more than 150 hardware manufacturers worldwide. NNG's software has been licensed
          28
                                                          -1-

                104784350 1
Case 5:19-cv-02029-LHK Document 4 Filed 04/15/19 Page 2 of 4
Case 5:19-cv-02029-LHK Document 4 Filed 04/15/19 Page 3 of 4
Case 5:19-cv-02029-LHK Document 4 Filed 04/15/19 Page 4 of 4
